MEMO ENDORSED
      Case 1:15-cv-05871-KPF Document 169 Filed 03/03/20 Page 1 of 2
  Case 1:15-cv-05871-KPF Document 169 Filed 03/03/20 Page 2 of 2




Application GRANTED. The Court will hold a settlement
conference on April 3, 2020, at 1:00 p.m. in Courtroom 618
of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, NY.



Dated: March 3, 2020                SO ORDERED.
       New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
